DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated June 23, 2022 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 2, 5, 7, 9, 10, 16 and 17 have been amended.  Claim 4 has been cancelled and claim 21 has been added.  Claims 1-3 and 5-21 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) rejection of claims 1-20 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner’s search revealed several references that are relevant to the claims including the Bentov et al. reference (“How to Use Bitcoin to Design Fair Protocols”, February 19, 2014, 38 pages) and Poon et al. (“The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments”, January 14, 2016, 59 pages) cited in the IDS along with other non-patent literature references (Watanabe et al., “Niji:  Bitcoin Bridge Utilizing Payment Channels””, arXiv:1810.10194v1 [cs.DC], October 24, 2018, 12 pages), (Miller et al., “Sprites and State Channels: Payment Networks that Go Faster than Lightning”, arXiv:1702.05812v2 [cs.CR] November 30, 2017, 24 pages), (“Smart Contracts for the Network”, retrieved from https://raiden-network-specification.readthedocs.io/en/latest/smart_contracts.html, March 20, 2018, 46 pages), (Coleman et al., “Counterfactual: Generalized State Channels”, June 12, 2018, 48 pages), (Lind et al., “Teechain: A Secure Payment Network with Asynchronous Blockchain Access”, arXiv:1707.05454v4 [cs.CR], October 26, 2019, 30 pages) along with Khalil et al. (U.S. Patent Publication 2019/0139037), Eyal et al. (U.S. Patent Publication 2019/0095879) and Madisetti et al. (U.S. Patent 10,102,265) and while the above references are directed towards payment channel operations Examiner is not seeing the particular sequence of operations with regard to sending a payment complete message in claims 1, 9 and 16 as recited in limitation d of those claims along with the verification of the conditions as recited in limitation e of those claims as nothing within these references appears to read on the sending of the message and subsequently performing some form of verification operation which comprise constructing a witness, evaluating the conditions with the witness to output a value and verifying if the value is greater than a threshold as recited in the claim.  Therefore claims 1-3 and 5-21 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685